Citation Nr: 1637648	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-44 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for left inguinal hernia.

3.  Entitlement to an initial compensable rating for left inguinal hernia scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously before the Board in October 2014.

In June 2014 the Veteran testified at a Board hearing at the RO before a Veterans Law Judge (VLJ).  In April 2016 the Board advised the Veteran by letter that the  law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (West 2014).  The Veteran was further advised that the VLJ who conducted his June 2014 Board hearing was unavailable to participate in a decision concerning this appeal.  The Veteran was asked whether he desired to have a new Board hearing.  In April 2016 the Veteran indicated that he did not desire another hearing.  Therefore, the appeal has been assigned to the undersigned who will consider all evidence of record, including the transcript from the June 2014 Board hearing.

In correspondence received in May 2016 the Veteran, through his representative, waived initial RO consideration of evidence associated with the claims file subsequent to the last RO adjudication.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record does not reveal, and the Veteran does not assert, that he is unemployable due to service-connected hernia and hernia scar, and the issue of entitlement to a TDIU is not before the Board.


FINDINGS OF FACT

1.  A chronic low back disorder was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that low back disability is etiologically related to the Veteran's military service.

2.  The Veteran's left hernia is not recurrent, irremediable, irreducible, or requiring a truss.

3.  The Veteran's left hernia scar is manifested by complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2015).

3.  The criteria for an initial rating of 10 percent for left inguinal hernia scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

By July 2009 VA correspondence the duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records. 

The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's hernia and hernia scar in sufficient detail so that the Board is able to fully evaluate the claimed disability.  The Board further finds that the November 2014 VA spine opinion obtained in this case is more than adequate as the opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  In particular, and contrary to the Veteran's representative's May 2016 written argument, the Board finds that the November 2014 VA examiner both considered and discussed the Veteran's statements concerning continuity of low back symptomatology since service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that in November 2014 the Veteran underwent VA examinations.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Low back

Applicable Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

At the June 2014 Board hearing the Veteran indicated that he had pulled his back in service while lifting garbage cans.  The Veteran would use a heating pad and physical exercise for treatment.  He essentially indicated that since he was young at the time he just worked through the pain after service.  He first complained about his back in the 70s but it wasn't in the records as he was just verbally told to take aspirin for pain relief.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2010).  The Board will now determine whether the elements for service connection have been met.

Existence of a present disability

Medical records such as the November 2014 VA back examination indicate diagnoses of degenerative arthritis of the lumbar spine.  The earliest evidence of record of a back disability is August 2013 X-rays revealing mild low back arthritis.  The existence of a present low back disability is not in dispute in this case.

In-service incurrence or aggravation of a disease or injury

An April 1971 service treatment record indicates that the Veteran complained of right lumbar back pain due to bending the day prior.  The assessment was acute muscle strain.

The Veteran's January 1972 service separation examination report indicates that the Veteran's spine was clinically evaluated as normal.  The Veteran specifically denied that he had back trouble of any kind on the corresponding Medical History Report.  In any event, as indicated, there is at least some evidence of the Veteran's being seen for complaints of back pain in service.

Causal relationship between the present disability and the disease or injury incurred or aggravated during service

Having found the existence of a present low back disability and having determined that there is evidence showing that the Veteran made complaints of low back pain during service, the Board must now determine if there is a nexus or a relationship between the present low back disability and the Veteran's service.

A review of the record reveals that there is no competent medical opinion linking any low back disability to service.  The November 2014 VA examiner specifically found that it was not likely that the Veteran's low back disability is related to service.  As for the probative value of the opinion, the November 2014 VA examiner reviewed the Veteran's claims file, noted the Veteran's assertions concerning his low back disability, performed a contemporaneous examination, and provided a rationale for the opinion.  There is no competent medical opinion to the contrary.  Indeed, the Veteran has not asserted that any medical healthcare professional has linked any low back disability to his military service.

Consideration has been given to the statements from the Veteran that relate his current low back disorder to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

The question of whether degenerative changes of the spine are caused by an incident in service such as described by the Veteran is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical and diagnostic testing, as well as training, to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F. 3d 1339, 1345 (Fed. Cir. 2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link degenerative joint disease to service are not competent medical evidence.

As noted, a relationship to service for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's low back arthritis, however, was not demonstrated until many years following service (2013), and service connection for low back arthritis on a presumptive basis is not for application in this case.

The Board notes that the Veteran's assertions as to continuity of low back symptomatology since service have been inconsistent.  In this regard, the Veteran specifically denied that he had recurrent back pain (as indicated on the January 1972 Report of Medical History) at the time of his separation from service (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)(noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that on the January 1972 Report of Medical History the Veteran indicated that he had problems with appendicitis and his hernia.  Had the Veteran been experiencing back pain at the time of his separation from service, the Board believes that he would have noted such on the January 1972 Report of Medical History.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In the same manner, a February 2008 private medical record indicated that the Veteran denied back pain, and examination of the back revealed normal spine range of motion with muscular strength intact.

Based on the foregoing, the Board finds that there is insufficient evidence of continuity of low back symptomatology to enable an award of service connection solely on this basis under Walker.

A chronic low back disability was not present in service and there has been no demonstration by competent medical evidence of record that current low back disability is related to the Veteran's military service.  As the preponderance of evidence is unfavorable to the claim, service connection for low back disability is not warranted.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b).

Hernia and hernia scar rating claims

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).


Analysis

A December 2009 rating decision granted service connection for left inguinal hernia and left inguinal hernia scar, and assigned non-compensable ratings, effective June 25, 2009.  A September 2010 statement of the case increased the rating for the Veteran's left inguinal hernia to 10 percent disabling, also effective June 25, 2009.  

Hernia

The Veteran's inguinal hernia disability is rated under Diagnostic Code 7338.  Under Diagnostic Code 7338, a postoperative recurrent inguinal hernia, readily reducible and well-supported by a truss or belt, is rated as 10-percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well-supported by a truss, or not readily reducible, is rated as 30-percent disabling.  A large inguinal hernia, postoperative, recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.

A private medical record dated in March 2009 indicates that the Veteran underwent laparoscopic repair of an umbilical hernia. 

At a November 2009 VA examination a hernia was not present.

At the June 2014 Board hearing, the Veteran indicated that he had hernia pain, especially with "hard" bowel movements.

At the November 2014 VA hernia examination the Veteran complained of having a pulling sensation and a knife-like pain in the hernia area with any type of lifting or straining.  Examination did not detect a left hernia, and there was no indication for a supporting belt.

Medical findings during the pertinent appeal period do not reveal that the Veteran's hernia is recurrent (last detected in March 2009), irremediable, well-supported by a truss, or not readily reducible.  As such, a rating in excess of 10 percent under Diagnostic Code 7338 is not for application.

Hernia scar

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).

In an August 2009 statement the Veteran essentially indicated that he had sharp pain at the point of his hernia operation.

At the November 2014 VA hernia examination, the examiner stated that the Veteran's left hernia scar was not painful or unstable, and had a total area less than 39 square cm.

At the November 2014 VA scars examination, it was noted that the Veteran's left inguinal hernia scar was not painful or unstable.  The Veteran's left inguinal scar measured 8.5 x 0.5 cm.  The scar was described as superficial.

The Board finds that the Veteran has provided credible evidence that his left hernia scar was painful throughout the entire rating period on appeal.  Thus, a 10 percent rating under Diagnostic Code 7804 is warranted.  In awarding the 10 percent rating, the Board notes that the 10 percent rating assigned for the hernia itself in the September 2010 statement of the case was not based on hernia pain.  Further, the Board observes that in granting the 10 percent rating for left inguinal scar pain, the Board has resolved doubt in the Veteran's favor, in that it is hard to distinguish the Veteran's complaints of hernia pain from hernia scar pain.

As the Veteran's hernia scar is not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's left hernia scar does not involve three or more scars, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.  As for Diagnostic Code 7805, the Veteran's scar has been evaluated under Diagnostic Codes 7801, 7802, and 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record supports a rating of 10 percent for the Veteran's left hernia scar throughout the entire rating period.

Conclusion to hernia and hernia scar claims

In sum, an initial rating in excess of 10 percent for left inguinal hernia is not warranted, but an initial rating of 10 percent for left inguinal hernia scar for the entire appeal period is warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran is competent to give evidence about what he observes or experiences concerning his hernia disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's hernia disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's hernia or hernia scar are so unusual or exceptional in nature as to make the schedular rating inadequate.  The hernia and scar have been rated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected hernia.  In addition, the Veteran's symptoms such as pain and hernia recurrence are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Service connection for low back disability is denied.

An initial rating in excess of 10 percent for left inguinal hernia is denied.

An initial rating of 10 percent for left inguinal scar is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


